Citation Nr: 1757651	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-10 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left wrist disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the U.S. Army Reserves, and served on active duty from June 1995 to November 1995 and from January 2008 to January 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016 these matters were remanded for additional development.  In October 2016 a Travel Board hearing was held before the undersigned; a transcript is in the record.

The issue of service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 2010 rating decision denied the Veteran service connection for left and right wrist disabilities essentially on the basis that such disabilities were not shown.

2.  Evidence added to the record since May 2010 does not show that the Veteran has a chronic disability of either wrist.






CONCLUSION OF LAW

New and material evidence has not been received, and the claims of service connection for left and right wrist disabilities may not be reopened.  38 U.S.C.§§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The, VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  The VA's duty to notify was satisfied by a notice letter in October 2011 and December 2015.  See Scott v. McDonald, F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are unavailable.  Formal findings to that effect were made by the AOJ in April 2010 and December 2011.  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).   The Veteran has not identified any records pertinent to this matter that are outstanding, and may be sought.  Notably, the duty to assist by arranging for a medical examination or securing a medical opinion does not attach in a claim to reopen unless/until the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2016 Travel Board hearing, the undersigned identified the issue and notified the Veteran that when there is a prior final denial of a claim seeking service connection, before the case can be considered de novo new and material evidence to reopen the claim must be received.  He was advised that because the claim was previously denied on the basis that there was no evidence of current disability, for evidence to be considered new and material it would have to show that the Veteran has a chronic disability of either or both wrist(s).  A deficiency in the conduct of the hearing is not alleged.    

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C. 
§ 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

CAVC has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  CAVC interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As was noted above, the Veteran's STRs are unavailable.  

A February 2003 Military Medical Review Board record notes that the Veteran sustained compression fracture injuries in a civilian job.

On December 2009 examination the Veteran stated that he recalled having bilateral wrist pain associated with repetitious movement in his duties as a computer operator in service.  He stated that while serving in Baghdad he was treated for the complaints with Motrin and Naproxen.  On examination no pertinent abnormalities were noted.  The examiner concluded that there was "no clinical evidence of a bilateral wrist condition".

A May 2010 rating decision denied the Veteran service connection for a bilateral wrist disability on the basis that such disability was not shown.  That decision was not appealed, and is final.  38 U.S.C. § 7105.  [While VA treatment records existing at the time of the May 2010 rating decision (and constructively then of record) were received thereafter, including within a year following issuance of the May 2010 rating decision, and appear to be pertinent as they discuss treatment and evaluation for wrist complaints, they are not in fact new and material evidence, as they do not positively address the basis for the denial of the claim by the May 2010 rating decision.  Instead, they reflect that upon being re-evaluated for wrist complaints, the Veteran was not found to have a wrist disability.   Specifically, a January 2010 consultation report shows the Veteran was seen for bilateral wrist pain and numbness.  Nerve conduction studies on both arms, and a right arm EMG were both normal.  There was no evidence for median nerve entrapment at the wrist (carpal tunnel syndrome) in either arm.  A February 2010 treatment record shows the Veteran was seen for complaints of persistent pain in the right shoulder, at which time the provider noted complaints of pain in both wrists (opined to possibly be related to the Veteran's power lifting).  The impression was "nonspecific irritation of both wrists."  

Evidence received thereafter includes a December 2012 primary care note which shows the Veteran was seen with complaints of numbness, weakness, and pressure, but not pain, in both wrists.  The physician noted that the symptoms did not follow an anatomical distribution (and not secondary to a rotator cuff injury and not caused by a disc problem).  

At an October 2016 Travel Board hearing the Veteran testified that he felt decreased grip strength and numbness in the wrists.  He stated that he gets lumps in the wrists and voiced his opinion that the problem may be related to his history of compression fractures and cervical disc bulging.  He was advised that to substantiate a theory of entitlement to service connection on the basis that a wrist disability is secondary to a cervical spine disability, as a threshold requirement it must be established that a cervical spine disability is service connected.  The Veteran indicated he understood the explanation.

As service connection for left and right wrist disabilities was previously finally denied on the basis that such disabilities were not shown, for additional evidence received thereafter to pertain to the unestablished fact necessary to substantiate the claim (and be new and material), warranting reopening of the claim, it would have to show that the Veteran indeed has a chronic disability of either (or both) wrist(s) (that might be related to his service/injury or events therein)..  

While the additional evidence received shows that on various occasions (both before and after May2010) the Veteran was seen for complaints of wrist pain, no occasion of evaluation or treatment produced a diagnosis of a chronic wrist disability or findings suggesting that there might be an underlying wrist disability.  [On one occasion when the Veteran was seen primarily for shoulder complaints it was noted that his wrist complaints might be related to his (postservice) power-lifting activities.]  He is a layperson, and his own opinion that he has a chronic disability of either (or both) wrist(s) is not competent evidence in the matter (particularly in the face of medical evidence, including physical examination and diagnostic studies all to the effect that a wrist disability is not shown.  The diagnosis of a wrist disability that is not objectively observable is a medical question that is not capable of resolution by lay observation (or within the realm of common knowledge.   [Regarding the secondary service connection theory of entitlement the Veteran has raised, he has not established service connection for a cervical spine disability, and the theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.] 

Accordingly, the Board finds that the Veteran has not presented any evidence that pertains to the threshold unestablished fact necessary to substantiate his claims of service connection for left and right wrist disabilities (current diagnoses of left and right wrist disabilities); that new and material evidence has not been received; and that the claims of service connection for left and right wrist disabilities may not be reopened.  


ORDER

The appeals to reopen claims of service connection for left and right wrist disabilities are denied.


REMAND

Regarding the claim of service connection for a psychiatric disability, the Board finds that further development of the record is necessary to comply with VA's duty to assist the veteran.  Initially, the Veteran's medical records in the claims file have not been updated since 2015; available records show that he receives ongoing VA treatment for depression.  Updated (since then) records of his VA evaluations and treatment may contain pertinent information, are constructively of the record, and must be secured.  Furthermore, the Veteran has identified St. Luke's Behavioral Health/Family Practice as a provider of evaluations and treatment (records of which are pertinent to his claim), and provided authorizations for VA to secure those records.  They could not be secured because in response to the RO's request the provided sought a fee for retrieval of the records  (which the RO is not authorized to pay).  He was so advised by March 2016 RO correspondence, and notified that such records to be considered, he would need to submit them himself.  To date, he has not done so.  

The Veteran has established service connection for a right shoulder disability.  On November 2011 VA examination the consulting provider noted that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The diagnosis was depressive disorder.  The consulting provider further opined that the veteran's depressive disorder was less likely than not related to his service and more likely than not related to chronic adjustment issues and family dysfunction.  This opinion does not adequately address the secondary service connection theory of entitlement to service connection that has been raised (i.e. that the depression, at least in part, was caused or aggravated by the Veteran's service connected right shoulder disability).  As all theories of entitlement alleged or raised by the record must be considered, development for a fully adequate medical opinion regarding secondary service connection is necessary.

Accordingly, the case is remanded for the following:

1.  The AOJ should secure for the record all updated to the present (i.e. any not already in the record) records of VA evaluations and treatment that the Veteran has received for his right should or for psychiatric disability since 2015.  

He should also be advised that if there are pertinent private medical records from St. Luke's Behavioral Health/Family Practice that he wants considered, he must obtain and submit them himself, as VA is not authorized to pay the fees sought by that provider.  He should be afforded opportunity to respond..  

2.  The AOJ should then arrange for a psychiatric evaluation of the Veteran's to obtain a medical advisory opinion regarding the likely etiology of his diagnosed depressive disorder.  On a review of the record, and interview/examination of the Veteran the consulting provider should respond to the following:
Please identify the likely etiology for the Veteran's depressive disorder.  Specifically is it at least as likely as not (a 50% or better probability) that it:

(a)  is related directly to the Veteran's service (was incurred therein)?

or

(b)  if not, was caused or aggravated [The opinion must address aggravation] by his service connected right shoulder disability?

(c)  If a diagnosis of another acquired psychiatric diagnosis is found, the examiner should identify that disability and its likely etiology (to include whether or not it was incurred in service, or caused or aggravated by the Veteran's service connected right shoulder disability.

The examiner must include rationale with all opinions.  If the opinion is to the effect that the Veteran's psychiatric disability was not incurred in service or caused or aggravated by his service connected right shoulder disability, the rationale must include identification of the etiology considered more likely (and explanation why that is so.

3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


